Case 1:20-cv-00495-MSM-LDA Document 10 Filed 06/14/21 Page 1 of 6 PageID #: 214




                        UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF RHODE ISLAND

                                           )
  CHARLES A. SAHYOUN,                      )
                                           )
        Plaintiff,                         )
                                           )
        v.                                 ) C.A. No. 1:20-CV-00495-MSM-LDA
                                           )
  FREEDOM WARRANTY OF                      )
  AMERICA, LLC, and STAN’S                 )
  AUTOMOTIVE, INC. d/b/a NEWTON            )
  AUTOMOTIVE AND SALES,                    )
                                           )
        Defendants.                        )
                                           )

                            MEMORANDUM AND ORDER

 Mary S. McElroy, United States District Judge.

       Before the Court is the plaintiff, Charles A. Sahyoun’s, Motion to Remand to

 the Rhode Island Superior Court, where he originally filed this action. (ECF No. 5.)

 The defendant, Freedom Warranty of America, LLC (“Freedom Warranty”), removed

 the case to this Court invoking federal diversity jurisdiction. Mr. Sahyoun challenges

 that removal, arguing that the amount in controversy is not greater than $75,000:

 the jurisdictional threshold for diversity matters set forth by 28 U.S.C. § 1332(a).

       For the following reasons, the Court GRANTS Mr. Sahyoun’s motion.

                                  I.     BACKGROUND

       Mr. Sahyoun alleges in his Complaint that in July 2019 he purchased for

 $57,500 a 2015 Range Rover from Stan’s Automotive, Inc. d/b/a Newton Automotive

 and Sales, in Newton, Massachusetts. (ECF No. 1-1 ¶ 6.) At the same time, he
Case 1:20-cv-00495-MSM-LDA Document 10 Filed 06/14/21 Page 2 of 6 PageID #: 215




 purchased a vehicle warranty issued by Freedom Warranty for $4,450. Id. ¶ 9.

       The vehicle suffered catastrophic engine failure a few months after purchase.

 Id. ¶¶ 12-13. Freedom Warranty’s service technician could not determine the full

 extent of the internal damage without disassembling the engine further; thus,

 Freedom Warranty chose to replace the engine. Id. ¶¶ 14-15. The total cost of this

 repair was $29,222.35.     Id. ¶ 15. Freedom Warranty reimbursed Mr. Sahyoun

 $3,692.21, leaving him to pay the remaining balance of $25,530.14. Id. ¶ 16.

       Mr. Sahyoun then brought this action alleging against Freedom Warranty a

 breach of the warranty contract and a violation of the Massachusetts Regulation of

 Business Practices for Consumer Protection statute, M.G.L. ch. 93A.

                                     II.    DISCUSSION

       For a federal court to have jurisdiction over a case pursuant to 28 U.S.C. §

 1332, the amount in controversy must exceed $75,000. 1 Federal courts, being of

 limited jurisdiction, have “a responsibility to police the border of federal jurisdiction.”

 Speilman v. Genzyme Corp., 251 F.3d 1, 4 (1st Cir. 2001). Jurisdictional limitations,

 “combined with principles of federalism and comity, requires that removal statutes

 are to be construed strictly and, in ambiguous cases, construed against removal.”

 Porter v. Am. Heritage Life Ins. Co., 956 F. Supp. 2d 344, 347 (D.R.I. 2013) (citing

 Shamrock Oil & Gas Corp. v. Sheets, 313 U.S. 100, 109, 61 S. Ct. 868, 85 L.Ed. 1214

 (1941); Rossello–Gonzalez v. Calderon–Serra, 398 F.3d 1, 11 (1st Cir. 2004)). The




 1 The other requirement of 28 U.S.C. § 1332, that the parties be citizens of different
 states, is not in dispute here.
                                             2
Case 1:20-cv-00495-MSM-LDA Document 10 Filed 06/14/21 Page 3 of 6 PageID #: 216




 Court also must be mindful that “the plaintiff is master of the claim” and some

 deference to the plaintiff’s choice of forum is warranted. Porter, 956 F. Supp. 2d at

 347; see also Amoche v. Guarantee Trust Life Ins. Co., 556 F.3d 41, 50-51 (1st Cir.

 2009) (discussing the “general rule of deference to the plaintiff’s chosen forum”).

       When a plaintiff objects to the removal of a suit from state to federal court, the

 burden    is   on   the      defendant   to   establish   that   federal   jurisdiction   is

 proper. Amoche, 556 F.3d at 48. Removal is proper if the defendant establishes a

 “reasonable probability” that the amount in controversy meets the jurisdictional

 minimum. Id.; see also 28 U.S.C. § 1446(c)(2)(B) (providing that removal of a matter

 on the basis of diversity jurisdiction is proper if “the district court finds, by the

 preponderance of the evidence, that the amount in controversy exceeds” $75,000).

       If the amount in controversy is not facially apparent from the Complaint, a

 court may consider the Notice of Removal and any other relevant materials submitted

 by the parties. Amoche, 556 F.3d at 51; Reynolds v. World Courier Ground, Inc., 272

 F.R.D. 284, 286 (D. Mass. 2011). Determining federal jurisdiction, however, should

 be done “without an extensive fact-finding inquiry.” Spielman v. Genzyme Corp., 251

 F.3d 1, 4 (1st Cir. 2001).

       Here, Mr. Sahyoun does not provide in his Complaint a specific calculation for

 the damages he seeks. Freedom Warranty, in its Notice of Removal, included as

 potential damages the purchase price of the vehicle ($57,550), the cost of the warranty

 ($4,450), and the unreimbursed cost of the engine repair ($25,530.14), for a total of

 $87,530.14. (ECF No. 1 ¶ 9.) Mr. Sahyoun asserts that he has made no claim against



                                               3
Case 1:20-cv-00495-MSM-LDA Document 10 Filed 06/14/21 Page 4 of 6 PageID #: 217




 Freedom Warranty for the purchase price of the vehicle. Instead, he has made a claim

 for breach of the warranty and for statutory penalties under M.G.L. ch. 93A. Given

 that Mr. Sahyoun’s claim against Freedom Warranty arises from the alleged breach

 of the warranty, the Court finds no indication that the potential damages against

 Freedom Warranty includes the cost of the vehicle.

       Even accepting this reduction, Freedom Warranty maintains that because

 M.G.L. ch. 93A allows for treble damages, the amount in controversy is at least

 $76,590.42.   In other words, three times $25,530.14—the balance of the engine

 replacement cost that Freedom Warranty refused to pay.

       Mr. Sahyoun calculates his potential damages differently.       Although the

 unreimbursed repair costs when combined with the cost of the warranty would

 approach $30,000, he points to a liability limiting provision of the warranty

 agreement:

       Limits of Liability. The aggregate total paid on this contract will not
       exceed the actual cash value (ACV) of the Vehicle as determined by
       NADA retail value based on the vehicle condition at the time of claim or
       $20,000 (twenty thousand dollars) whichever is less. 2
       (ECF No. 5-1 at 4.)

       Mr. Sahyoun therefore understands the amount in controversy to be $60,000—

 three times the $20,000 contractual liability limit.

       Freedom Warranty argues that Mr. Sahyoun’s use of the warranty’s liability




 2 Neither party provided the Court with a copy of the warranty agreement. The
 “Limits of Liability” provision is excerpted in Mr. Sahyoun’s memorandum in support
 of this Motion. Freedom Warranty, however, does not dispute the accuracy of the
 excerpted portion or the existence of that provision in the warranty agreement.
                                            4
Case 1:20-cv-00495-MSM-LDA Document 10 Filed 06/14/21 Page 5 of 6 PageID #: 218




 limitation is an improper post-removal attempt to defeat jurisdiction. The Court

 disagrees. The warranty’s liability limitation predates the removal and is relevant

 information as to the case value. Indeed, Freedom Warranty indicated prior to suit

 that it intends to use that provision as a defense to damages. Its counsel, in a May

 14, 2020, letter to Mr. Sahyoun’s attorney, commented that “[a]s a matter of contract,

 Freedom Warranty’s liability under the Vehicle Service Contract is limited to

 $20,000….” (ECF No.7-1.)

       The evidence before the Court suggests that Mr. Sahyoun’s recovery is

 contractually limited at $20,000, though perhaps trebled under M.G.L. ch. 93A,

 making a total of $60,000.

       Finally, Freedom Warranty argues that because an award of attorneys’ fees is

 mandatory for a violation of M.G.L. ch. 93A, this also should be included in the

 calculation of the amount in controversy. While this may be true, 3 Freedom Warranty

 offers no argument or evidence as to what attorneys’ fees may total. The Court will

 not speculate on whether this will cause the amount in controversy to move the total

 beyond $75,000.

       In all, Freedom Warranty has not sustained its burden to demonstrate to a

 reasonable probability that the amount in controversy is in excess of $75,000. See 28

 U.S.C. § 1332(a); Amoche, 556 F.3d at 48.




 3See Dep’t of Recreation & Sports v. World Boxing Ass’n, 942 F.2d 84, 90 (1st Cir.
 1991) (“[W]hile attorney’s fees may, if authorized by law, constitute part of the
 amount in controversy, they may only do so to the extent reasonable.”).
                                             5
Case 1:20-cv-00495-MSM-LDA Document 10 Filed 06/14/21 Page 6 of 6 PageID #: 219




                                  III.   CONCLUSION

       For the foregoing reasons, the Court GRANTS Mr. Sahyoun’s Motion to

 Remand (ECF No. 5). This matter is remanded to the Rhode Island Superior Court

 sitting in Providence, for the counties of Providence and Bristol.



 IT IS SO ORDERED.


 _________________________________
 Mary S. McElroy
 United States District Judge
 June 14, 2021




                                           6
